DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 8 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 17 require “inserting the digital transmit pattern into a digital stream to create the transmission sequence”.  It is not clear in this context what is meant by “inserting” the pattern into a digital stream and the term “insert” cannot be located in the specification.  From the specification it appears that pattern generator 228 generates a pattern or “digital stream” to create the transmission sequence. For examination this is 
Claims 4 and 19 recite the limitation "the compared signal".  There is insufficient antecedent basis for this limitation in the claims. Claims 5 and 20 are dependent


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 10, 16-21, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walker (5,321,409).
Regarding claims 1, 4, 5, 16, 19, and 20, Walker discloses a digital radar system (Figures 1, 4) and method comprising the steps of: generating a transmission signal from a transmission sequence including a digital transmit pattern by a transmitter (24); transmitting the transmission signal from a first antenna (34); receiving an analog echo 
Regarding claims 2 and 17, Walker discloses generating the digital transmit pattern into a digital stream to create the transmission sequence with generator (22; See Figs. 2 & 3).
Regarding claims 3 and 18, by creating and providing code output (23), Walker “identifies” the digital transmit pattern in a digital stream to create the transmission sequence in the transmitter. 
Regarding claims 6 and 21, the transmit pattern of Walker is representative of a first sequence of bits (output 23 to mixer 30) and the digital receive pattern is representative of a second sequence of bits (output 23 to correlator 46).
Regarding claims 10 and 25, Walker discloses comparing the second sequence of bits to segments of the digital echo pattern to calculate correlation values for each segment (sums), each correlation value representing a degree of match between the second sequence of bits and each segment of the digital echo pattern (column 6, lines 13-40).

Regarding claims 14 and 29, Walker discloses that the first and second antennas are the same antenna (column 3, lines 62-66).

Claim(s) 1-6, 12, 16-21, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carnes et al. (5,793,327)
Regarding claims 1, 4, 5, 16, 19, and 20, Carnes discloses a digital radar system (Figure 1) and method comprising the steps of: generating a transmission signal from a transmission sequence including a digital transmit pattern by a transmitter (12; column 3, lines 12-18); transmitting the transmission signal from a first antenna (46); receiving an analog echo signal at a second antenna (48) by a receiver (14), the analog echo signal including reflections of the transmission signal off one or more objects (column 2, lines 15-20); generating a baseband echo signal from the analog echo signal (column 11, lines 14-17); prior to performing any comparisons with any echo signal, digitizing the baseband echo signal to generate a digital echo pattern (column 11, lines 17-19); and comparing the digital echo pattern to a digital receive pattern and calculating the time of flight and separation distance from the first antenna to the one or more objects based on the time of flight by a correlator/processor (63; e.g. column 1, lines 15-21).
Regarding claims 2 and 17, Carnes discloses generating the digital transmit pattern into a digital stream to create the transmission sequence with generator 16.

Regarding claims 6 and 21, the transmit pattern of Carnes is representative of a first sequence of bits (output to modulator 42) and the digital receive pattern is representative of a second sequence of bits (outputs 71 to correlator 63).
Regarding claims 12 and 27, Carnes discloses that the transmit pattern includes a plurality of repeating patterns (column 3, lines 12-18).
Claim(s) 1, 6, 7, 9, 16, 21, 22, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Adams et al. (7,151,478)
Regarding claims 1 and 16,  Adams discloses a digital radar system (Figure 1) and method comprising the steps of: generating a transmission signal from a transmission sequence including a digital transmit pattern by a transmitter (102); transmitting the transmission signal from a first antenna (104); receiving an analog echo signal at a second antenna (104) by a receiver (108), the analog echo signal including reflections of the transmission signal off one or more objects (abstract); generating a baseband echo signal from the analog echo signal (column 3, line 66- column 4, line 4); prior to performing any comparisons with any echo signal, digitizing the baseband echo signal to generate a digital echo pattern (110); and comparing the digital echo pattern to a digital receive pattern (column 6, lines 48-63).
Regarding claims 6, 7, 9, 21, 22, and 24, Adams discloses that the digital transmit pattern is representative of a first sequence of bits and the digital receive pattern is representative of a second sequence of bits, different in values than the first .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker as applied to claim 10 and 25 above, and further in view of Negoro et al. (2009/0003412)
Walker does not disclose identifying a segment of interest based on its correlation value exceeding a threshold value.  Walker instead discloses that a segment of interest for time of flight calculation is identified based on the greatest correlation value, but indicates that more complex analysis may be employed (column 6, lines 27-40).  Negoro discloses a similar radar wherein correlation values are compared to a predetermined threshold in order to judge that an object is present ([0079]).  It would have been obvious to one of ordinary skill in the art to include a threshold determination as some of the anticipated “complex analysis” of Walker in order to ensure an object is actually present as disclosed by Negoro. 
s 15 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker as applied to claim 1 and 16 above, and further in view of Adams et al. (2007/0008213).
Walker appears to imply but does not specify that the antenna (or antennas) are directional, i.e. the only alternative being omnidirectional.  Nonetheless, Adams discloses a radar system and method where a transmission signal is generated from a transmission sequence including a digital transmit pattern and employs a directional antenna ([0037]). It would have been obvious to one of ordinary skill in the art to use a directional antenna as that of Walker and as is disclosed by Adams for the conventional advantage of limiting the area illuminated by the radar with predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to digital radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646